Citation Nr: 0216107	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  93-27 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an increase in a 10 percent rating for 
residuals of a right peroneal nerve injury.

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1953. This appeal comes to the Board of Veterans' 
Appeals (Board)  from a January 1993 RO rating decision 
which, in pertinent part, denied an increase in a 10 percent 
rating for residuals of a right peroneal nerve injury, and 
denied a TDIU rating.  These issues were remanded by the 
Board in January 1996 and February 2000 decisions (those 
Board decisions also addressed the merits of other issues 
which are no longer on appeal).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right 
peroneal nerve injury produce no more than moderate 
incomplete paralysis of this nerve.

2.  The veteran's established service-connected disabilities 
(and ratings) are: residuals of a shell fragment wound (SFW) 
of the left buttock and thigh (40 percent); residuals of a 
SFW of the right calf (10 percent); residuals of a right 
peroneal nerve injury (10 percent); tinnitus (10 percent); 
left ear hearing loss (0 percent); left ear otitis media (0 
percent); residual scar of a SFW of the abdomen (0 percent); 
and postoperative scar of the right flank to the right lower 
quandrant of the abdomen (0 percent).  The combined 
compensation rating is 70 percent.

3.  The veteran has a high school education and primary 
employment experience in jobs involving physical labor, and 
he last performed full-time work a number of years ago.

4.  Notwithstanding adverse effects of non-service-connected 
disabilities and advanced age, the veteran's service-
connected disabilities are now of a severity to preclude him 
from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right peroneal nerve injury are not met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8523 (2002).

2.  The requirements for a TDIU rating are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through correspondence, the rating decision, the statement of 
the case, the supplemental statements of the case, and two 
Board remands, the veteran has been informed of the evidence 
necessary to substantiate his claims.  Pertinent identified 
medical and other records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

1.  Right peroneal nerve injury

During the veteran's 1951-1953 active duty in the Army, he 
had combat service in Korea and was wounded in action from 
enemy mortar fragments.  One of his SFW's caused injury to 
the right peroneal nerve.  Service connection is in effect 
for residuals of a right peroneal nerve injury, and this has 
been rated 10 percent for many years.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When making determinations as to the appropriate rating to be 
assigned, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
a claim for an increased rating, the more recent evidence is 
generally the most relevant, as the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran's right peroneal nerve injury is rated under 38 
C.F.R. § 4.124a, Diagnostic Code 8523, which governs ratings 
for paralysis of the anterior tibial nerve (deep peroneal).  
Under this code, a 10 percent rating is assigned where 
moderate incomplete paralysis is shown.  A 20 percent rating 
is warranted for severe incomplete paralysis.  A 30 percent 
rating is warranted where complete paralysis is shown, dorsal 
flexion of the foot lost.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note. Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

According to an October 1996 VA examination report, the 
examiner diagnosed residuals of a right common peroneal nerve 
injury, as shown by an October 1996 electromyogram (EMG).  
According to the October 1996 EMG report, findings were 
compatible with old incomplete right common peroneal injury.  

The VA examined the veteran in December 2001.  The examiner 
noted in the report that he had reviewed the veteran's claims 
file and medical history.  Physical examination showed right 
ankle inversion and flexion of the toes was intact.  The 
dorsiflexion of the foot appeared to be impaired, mildly to 
moderately (4/5).  The veteran's gait appeared to be 
compensated for the mild foot drop, which certainly was 
incomplete.  Sensory examination showed normal sensation in 
the peroneal distribution (superficial peroneal).  The 
examiner diagnosed mild to moderate residuals of a right deep 
peroneal paralysis.

The recent examinations, along with other medical evidence of 
record, indicate that the service-connected residuals of a 
right peroneal nerve injury produce no more than moderate 
incomplete paralysis of this nerve.  Therefore a rating in 
excess of 10 percent for this condition is not warranted 
under Code 8523.

As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

2.  TDIU rating

A total disability rating for compensation based on 
individual unemployability (i.e., a TDIU rating) may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more service-connected 
disabilities provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities nor 
advancing age may be considered.  38 C.F.R. §§ 4.16(a), 4.19.  

The focus of a TDIU claim is on whether the service-connected 
conditions would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson v. 
Principi, 251 F.3d 1378 (Fed.Cir. 2001).

The evidence shows the veteran's primary service-connected 
disabilities stem from multiple SFWs sustained in combat in 
Korea during his 1951-1953 active duty.  His established 
service-connected disabilities (and ratings) are: residuals 
of a SFW of the left buttock and thigh (40 percent); 
residuals of a SFW of the right calf (10 percent); residuals 
of a right peroneal nerve injury (10 percent); tinnitus (10 
percent); left ear hearing loss (0 percent); left ear otitis 
media (0 percent); residual scar of a SFW of the abdomen (0 
percent); and postoperative scar of the right flank to the 
right lower quandrant of the abdomen (0 percent).  The 
combined compensation rating (see 38 C.F.R. § 4.25) is 70 
percent.  

The veteran meets the schedular percentage requirements for 
consideration of a TDIU rating, and thus the question is 
whether his service-connected disabilities preclude him from 
gainful work.

The veteran was born in 1928 and is now 74 years old.  He is 
receiving Social Security retirement benefits based on age.  
The file shows he has some non-service-connected conditions, 
such as hypertension, which interfere with employment.  The 
veteran's advanced age and non-service-connected conditions 
may not be considered in support of his TDIU claim, and to 
the extent possible the adverse effects of such factors must 
be excluded in determining whether his service-connected 
disabilities alone prevent him from working.

The veteran's education and employment background are 
decribed in numerous document on file, such as a 1991 TDIU 
claim, 1993 RO hearing testimony, a 1996 VA social and 
industrial survey, and 1997 TDIU claim.  He has a high school 
education.  Most of his past work has been in physical labor 
jobs.  He worked full-time as a machine operator in a cigar 
factory for a number of years, until about 1977.  He later 
worked as a salesman, reportedly on a part-time self-employed 
basis, until 1989 or 1990.  The veteran has described how his 
service-connected conditions, particularly SFW residuals 
involving the left buttock/thigh and right lower extremity, 
prevent prolonged sitting or walking required by jobs for 
which he is qualified.  

The medical evidence of record, including VA examinations in 
recent years, offers some support for the veteran's assertion 
that his service-connected disabilities are of a nature and 
severity that he could not perform, on a sustained basis, the 
work activities in jobs for which he is qualified (given his 
past education and work experience).

Notwithstanding the adverse effects of the veteran's non-
service-connected disabilities and advanced age, the evidence 
is about equally divided on the question of whether his 
service-connected disabilities alone are now of a severity to 
preclude him from securing or following substantially gainful 
employment.  Under such circumstances, the benefit of the 
doubt goes to the veteran.  38 U.S.C.A. § 5107(b).  The Board 
therefore finds that the service-connected disabilities now 
prevent gainful employment, and a TDIU rating is warranted.






ORDER

An increased rating for residuals of a right peroneal nerve 
injury is denied.

A TDIU rating is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

